5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 1 of 13



                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

IN RE: CELESTA K. LAWSON, DEBTOR                                    CASE NO.: 5:18-bk-13620
                                                                    CHAPTER 13

CELESTA LAWSON                                                      PLAINTIFF

V.                                   AP NO.: 5:18-ap-01079

LINDA SHEHAN                                                        DEFENDANT

                           MEMORANDUM OPINION AND ORDER

       Celesta K. Lawson, the debtor (“debtor”), filed her Complaint for Turnover and Contempt,

Conversion, and to Determine Extent Validity of Lien (“Complaint”) on July 26, 2018. After the

time to file an answer had run without a response, the debtor filed a Motion for Default Judgment

(“Motion”) on October 30, 2018, at docket entry 7. The court set the Motion for hearing on January

24, 2019. The debtor appeared personally and through her counsel; the defendant, Linda Shehan

(“Shehan”), appeared pro se. The court held a trial on the merits without objection and pursuant

to Federal Rule of Bankruptcy Procedure 7055. At the conclusion of trial, the court took the matter

under advisement. For the reasons stated herein, the concurrent relief requested in both the Motion

and Complaint is denied.

                                         I. Jurisdiction

       This court has jurisdiction over this matter under 28 U.S.C. §§ 1334 and 157. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(C), (E), and (K). The following opinion and order

constitutes findings of fact and conclusions of law in accordance with Federal Rule of Bankruptcy

Procedure 7052.




                EOD: March 8, 2019
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 2 of 13



                                           II. Background

        The Complaint is initially straightforward. The debtor alleges that she filed her Chapter

13 bankruptcy on July 5, 2018. (Compl., at ¶ 1.) Prior to her filing, on July 3, 2018, Shehan

“repossessed” the debtor’s 2011 Toyota Corolla (“Corolla”). (Compl., at ¶ 4.) The debtor

subsequently informed Shehan of her bankruptcy proceeding, and Shehan initially refused to return

the vehicle based on advice of counsel. (Compl., at ¶ 6.) Shehan later returned the Corolla on July

21, 2018, but “several items of personal property and the license plate were missing.” (Compl., at

¶ 7.) So far, this is a classic case of a secured creditor repossessing collateral, a motor vehicle with

valuable contents, and failing to fully account for the same after bankruptcy is filed.

        The debtor, however, is apparently conflicted over her exact contractual and legal

relationship with Shehan. Specifically and yet ambiguously, the Complaint references Shehan as

both a “secured creditor” to be paid in full and one to whom “no debt” is owed with no collateral

and no payment. (Compl., at ¶ 10.) Specifically,

        That, pursuant to [the debtor’s] Narrative Statement of Plan, [Shehan] is a secured
        creditor and provisions are made therein to pay the full any debt on the vehicle in
        question but there is no debt on the vehicle only a lien which was placed on it
        without [the debtor’s] knowledge or permission when she was married to
        [Shehan’s] son and when [Shehan] loaned money to her son. There is no writing
        evidencing a debt owed to [Shehan] by [the debtor].

(Compl., at ¶ 10.)1



        1
         The debtor filed her first Chapter 13 Plan (the “First Plan”) the day she filed bankruptcy,
July 5, 2018. The First Plan listed Shehan’s treatment as secured and requested a section 506
valuation of the claim. Linda Shehan is the creditor listed with the collateral, a 2011 Toyota
Corolla, valued at $5,000. The estimated claim or debt is $0. On August 16, 2018, the Chapter
13 Standing Trustee (“Trustee”) objected to the plan, citing that the debtor had “failed to notice all
parties pursuant to FRBP 3015(d),” and that “the plan provisions regarding the claim of Linda
Shehan are unclear.” (Trustee’s Objection to Confirmation of Plan, Aug. 16, 2018, ECF No. 17.)
On October 5, 2018, the Trustee settled his objection with the debtor to modify the First Plan. On
October 22, 2018, the debtor filed her second Chapter 13 Plan (the “Second Plan”). The Second
Plan states the reason for the amended plan as “Notice all creditors; Update creditor Linda


                                                   2
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 3 of 13



Consonant with the debtor’s assertion that she had not known or consented to the imposition of a

lien, the debtor also alleges in her Complaint that Shehan transferred the car title to Shehan’s name,

notwithstanding that Shehan “did not have any legal authority to transfer the title.” (Compl., at ¶

9.)

       The debtor’s Complaint alleges three causes of action against Shehan: (1) that Shehan

converted the debtor’s personal property; (2) that Shehan should be held in contempt for violating

this court’s automatic stay order; and (3) that the court should order Shehan to transfer title to the

Corolla back to the debtor. At trial, debtor’s counsel withdrew any issues concerning the Corolla

or the title, as Shehan returned the vehicle and made the necessary transfer before trial. Thus, the

remaining issues revolve solely around the items of personalty, not specifically described in the

Complaint, supposedly in the Corolla when repossessed by Shehan, for which the debtor now seeks

damages, including contempt.

                                       III. Findings of Fact

       Stated succinctly, the debtor’s position is that she borrowed no money from Shehan on the

Corolla, that she granted Shehan no lien, that Shehan had no right to repossess her Corolla or

transfer title, and that valuable contents were missing upon return. Shehan admits a few items, but

contends that she gave back everything she saw or knew to be in the vehicle. (Trial Trans., Jan.

24, 2019, ECF No. 14, at 24.) The two directly conflicting versions are unreconcilable. Resolution

requires context, convincing exposition, corroboration—direct or inferred, and a measured




Shehan.” (Debtor’s Amended Plan, Oct. 22, 2018, ECF No. 26, at 1.) Under the Second Plan,
Shehan’s claim was no longer listed as a secured claim; instead, under Nonstandard Plan
Provisions the debtor states “Linda Shehan’s secured lien on the 2011 Toyota Corolla has been
released and amount owed to creditor is $0.00.” The time to object to the plan ran without
response, and the court entered its order confirming the debtor’s Second Plan on November 13,
2018. An order to appear and show cause may issue as a result of this plan treatment.


                                                  3
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 4 of 13



assessment of credibility. In this instance, these factors weigh heavily and almost exclusively in

favor of Shehan.

                                     1.   Loan to the Debtor

       A close examination of the record exposes the debtor. First, a loan exists, and it was a loan

from Shehan to the debtor. Specifically, by check dated March 13, 2016, Shehan paid off an

approximate $5000 balance owed by the debtor on the debtor’s Corolla. (Tr. Trans., at 20–21.)

Shehan testified that she and the debtor had a verbal agreement, stating, “[s]he did not—it was

verbal that they, you know, was going to pay me back for the car, because she was having trouble

paying her car payment, she couldn’t even pay her credit card payments.” (Tr. Trans. at 14.)

Further, Shehan testified that “[the debtor] had only paid 750 [back to Shehan] on the car when

[the debtor and Shehan’s son] went their separate ways.” (Tr. Trans. at 13.) Also,

       And with that amount that was—she’s asking for, may be true, you know, in her
       mind, but the car—she knew what she owed on the car. She had only paid 750 on
       the car when they went their separate ways. And I did pay off the car. And she
       would not have signed me to be lienholder if she did not know that she owed for
       that car. Yes, she was with my son, but she’s a grown woman, and she signed that.
       So, she knew that she still owed me 5,000 some odd dollars on that car. And I asked
       her to make a payment and she never attempted to make a payment, not one
       payment.

(Tr. Trans. at 13.) Shehan offered the only testimony on this issue; the debtor did not address or

contradict Shehan’s testimony in any way regarding a verbal agreement whereby Shehan extended

a loan to the debtor to pay off her debt on her Corolla.

                           2.   Security Agreement From the Debtor

       Second, the debtor alleged in her Complaint that she did not grant Shehan a lien and

testified in court that she did not know how Shehan got title to the Corolla transferred to her name.

(Compl., at ¶ 10; Tr. Trans. at 8.) In fact, there is a security agreement signed by the debtor, not

her husband. (Tr. Trans. at 15; Shehan’s Ex. A.) Shehan’s Exhibit A is a Security Agreement



                                                 4
5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 5 of 13



(Motor Vehicle) (“Security Agreement”) dated May 24, 2016, shortly after Shehan paid off the

debtor’s debt on the Corolla. (Tr. Trans. at 14–15.) The Security Agreement describes the Corolla

and is signed by the debtor as “debtor(s).” (Shehan’s Ex. A.) Further, Shehan obtained possession

of the title to the Corolla after she paid off the debtor’s debt. (Tr. Trans. at 21.) Again, only

Shehan elucidated this issue or the existence of the Security Agreement with the debtor’s signature

thereon; the debtor neither addressed nor contradicted Shehan’s testimony.

                                       3.   The Contents

       Remaining is the issue of the list of supposedly unaccounted for items. Juxtaposed against

Shehan’s proof, the debtor’s testimony and proof lacked corroboration, compelling exposition, or

sufficient credibility. The debtor introduced a list and testified that the following items were in

the Corolla when repossessed and were missing upon return.

                      Personalized license plate      $55.00
                      Baggo set                      $150.00
                      Ariat boots                    $185.00
                      Spare tire                     $100.00
                      Born dress shoes               $125.00
                      2 gold bracelets               $225.00
                      1 inch belt buckle ring        $175.00
                      Dress pants                    $200.00
                      Blouses                        $175.00
                      Jeans                          $150.00
                      Leggings                       $125.00
                      3 purses                       $150.00
                      Shoes                          $225.00
                      Nike jacket                     $90.00
                                                     $2,130.00

(Pl.’s Ex. A.) Below is the extent of the debtor’s testimony concerning the above list on direct

examination by her counsel, Mr. Bueker, which lacked compelling and supporting exposition.

       Bueker: Okay. But, at some point, she gave it back; I believe it was July the 5th?
       Debtor: Yes, sir.
       Bueker: And upon her giving it back, did you notice that there were some things
               missing out of the car?



                                                5
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 6 of 13



        Debtor:   Yes.
        Bueker:   Did you make a list of those things?
        Debtor:   Yes.
        Bueker:   I’m going to show you what’s been marked as [debtor’s] Exhibit A. I
                  don’t know how to make this zoom in or out. Is this a list that you made?
        Debtor:   Yes, sir.
        Bueker:   And is this—are these things that were in the car when she took it?
        Debtor:   Yes, sir.
        Bueker:   And when you got the car back, were these things in there?
        Debtor:   No, sir.
        Bueker:   Just go down the list briefly. What’s the first thing on the list?
        Debtor:   The personalized license plate, a Baggo set, some Ariat boots that belong
                  to Mr. Manus, my spare tire, Born dress shoes, two gold bracelets, it’s a
                  gold belt buckle ring, dress pants, some blouses, jeans, leggings, some
                  purses, shoes, and a Nike jacket.
        Bueker:   You’ve placed a value next to each of these things. Where did you
                  arrive at those values?
        Debtor:   Of what it would cost to replace them.
        Bueker:   The total of those items is 2,130 dollars?
        Debtor:   Yes, sir.

(Tr. Trans. at 8–10.) That is the full extent of the debtor’s testimony regarding the items. In sum,

“there,” then “not there.”

        Conversely, Shehan was qualitatively and persuasively more expositive. In the first

instance, she did not act in haste, suddenly or vindictively, to repossess the car. Despite payment

of only $750 over a two-year period, Shehan did not actively pursue collection of the debt or

collateral. With respect to the debtor, Shehan demonstrated no animosity whatsoever. Shehan

testified:

        But I was just trying to show her that, you know, people will repossess your car if
        you don’t make your car notes. And so, I took it back. Because I love her to death
        and, you know, I hate that this happened. It just kind of got out of hand is what
        happened. But I do need my money. And, you know, whatever she could pay a
        month would be—I’d be grateful. And that’s really all I have to say about it.

(Tr. Trans. at 14.) Nor is there any indication of favoritism with respect to her son, the debtor’s

husband or soon to be ex-husband, about whom Shehan testified:

        Bueker: Your son is Ms. Lawson’s husband or soon to be ex-husband?



                                                 6
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 7 of 13



       Shehan:    Yes. Yes.
       Bueker:    Okay. Tell us about him.
       Shehan:    He’s been in a lot of trouble. He’s done a lot of things—
       Bueker:    Been in trouble—
       Shehan:    —that I'm not proud of.
       Bueker:    Been in trouble with the law?
       Shehan:    Oh, yeah, he has.
       Bueker:    Would you put it past him to take some of Ms. Lawson’s things?
       Shehan:    I asked him and I looked and I searched his truck and I looked everywhere
                  I knew to look, and I didn’t find anything. Because, you know, I wouldn’t
                  put it past him. That’s the reason I searched around, looking.

(Tr. Trans. at 25–26.)

       Equally, Shehan credibly testified that when she repossessed the Corolla she loaded

everything inside the car into a white trash bag that she placed in the trunk and, with a few

exceptions outlined below, never saw or had custody of any of the other items on the list.

Specifically, she found “some leggings, some black shoes, a black coat, a couple pieces of jewelry,

some flip-flops, [and] the tags for the car.” (Tr. Trans. at 6–7.) She also admitted to seeing the

tire in the trunk. Shehan testified that nothing else was in the car but the items she returned, and

that she did not keep any of the debtor’s property. Shehan did not argue that the debtor was lying;

rather, she contended that she did not see anything else in the car and that if there were other items

that she does not know what happened to them.

       Additionally and significantly, it appears the debtor deliberately avoided her best chance

to directly deal with Shehan about any contents when Shehan returned the vehicle. Specifically,

Shehan had a family member follow her in their car to a gas station where she intended to surrender

the Corolla back to the debtor. While Shehan was in the bathroom, the debtor took the car without

any discussion, inventory, accounting, or other effort to directly address Shehan. (Tr. Trans. at 10,

17.) That purposefully avoided meeting would have been the best opportunity to make sure

everything was in place and discuss any missing items. Also, even as the debtor drove off while




                                                  7
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 8 of 13



Shehan was in the bathroom, it should not have been difficult for the debtor to immediately discern

that supposedly over $2100 in items were missing from the inside of a corolla. Further, it was not

until a few weeks after Shehan returned the Corolla that she heard anything from the debtor about

any missing items. (Tr. Trans. at 22–23.)

       Shehan admitted at trial that she thereafter lost the key she used to drive the Corolla to the

gas station and estimated its replacement value at $300. (Tr. Trans. at 16.) Debtor’s counsel in

closing asked for additional damages in that amount. (Tr. Trans. at 27.) That request belies two

things: (1) the debtor in neither her Complaint nor testimony ever mentioned the key, and (2) had

the debtor lingered long enough to let Shehan get out of the bathroom, she would have gotten her

key. Shehan should not be held responsible for the key after that point.

       The record is also unclear as to when the vehicle was returned. The Corolla could have

been returned on July 21, 2018, as alleged in the Complaint. (Compl., at ¶ 7.) This date arguably

comports with both parties’ testimony because both allude to a passage of time between the

repossession and return. However, July 5, 2018, was offered at trial as the date of return by

debtor’s counsel and the debtor agreed through her testimony. (Tr. Trans. at 8.) As a result, the

court echoed the July 5 return date on three different occasions and Shehan agreed, with no

objection from the debtor. The court believes the debtor made a genuine mistake. July 5 is the

same day the debtor filed bankruptcy and is only two days after the date of repossession.

Ultimately, however, the record does not support a determination of the exact date of return.

       Shehan’s testimony was detailed, convincing, and highly credible. The court was left with

bare statements by the debtor on one side and factually supported counter-assertions by Shehan on

the other. Under these circumstances, Shehan’s account was simply more credible. Shehan

returned all that she repossessed.




                                                 8
 5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 9 of 13



                                         IV. Discussion

       The debtor seeks: (1) return or damages for conversion of her personal property and (2)

contempt for a violation of the automatic stay order. Although the debtor seeks damages for

contempt, the Complaint uses stay violation language to support such an award. Thus, both paths,

contempt and willful violation of the stay, are addressed as potential avenues of recovery.

                                         1. Conversion

       The Complaint alleges conversion of the personal property left in the Corolla. “Under

Arkansas law, conversion is any distinct act of dominion wrongfully exerted over property in

denial of, or inconsistent with the owner’s rights.” Nat’l Hydro-Vac Indus. Servs. v. Fed. Signal

Corp. (In re Nat’l Hydro-Vac Indus. Servs., L.L.C.), 314 B.R. 753, 761 (Bankr. E.D. Ark. 2004)

(citing McQuillan v. Mercedes–Benz Credit Corp., 331 Ark. 242, 247 (1998)). To hold Shehan

liable for conversion, the debtor must prove that “1) [she] owned or was entitled to possess the

personal property, and 2) [Shehan] intentionally took or exercised dominion or control over the

personal property in violation of the [debtor’s] rights.” 1 HOWARD W. BRILL, ARKANSAS LAW OF

DAMAGES § 33:7 (2018) (alteration in original).

       The debtor, however, has not proven that Shehan converted any personal property. The

only evidence offered to substantiate that the specifically listed items were in the vehicle is the

debtor’s own self-serving testimony, which Shehan disputed and which lacked exposition,

corroboration, and credibility. Carpenter v. Layne, 374 S.W.3d 871, 877 (Ark. Ct. App. 2010)

(noting that “[d]isputed facts and determinations of the credibility of witnesses are within the

province of the factfinder.”).2



       2
          The debtor claims she owned the missing property, valued at $2,100, but her schedules
do not reflect any such ownership. The only property items listed in the debtor’s Schedule A/B
are: (1) the Corolla ($5,000); (2) Household goods ($600); (3) Clothing ($200); and (4) “Various”


                                                  9
5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 10 of 13



         The debtor’s sparse testimony, condensed to the items were there and then not there, is not

enhanced by the easily refuted allegations that Shehan had not loaned her any money nor had the

debtor granted Shehan a lien on the Corolla. The unrefuted testimony is that Shehan paid off the

debtor’s debt on the debtor’s Corolla and that the debtor granted solely and specifically a lien to

Shehan on the very same vehicle. The Complaint is wholly inaccurate in both regards. The

debtor’s story also lacks exposition and context when compared to Shehan’s.                Shehan’s

uncontradicted testimony reflected a history of Shehan’s efforts to help the debtor, the debtor’s

lack of payment, Shehan’s lawful prebankruptcy repossession, and good faith efforts to return all

the items that may have been in the car. She credibly testified that she did not see any of the other

items on the list. The debtor regained possession of the Corolla using her own key while Shehan

was in the bathroom. The debtor deliberately avoided the most opportune time to inspect and

determine if any contents were missing. Further, and as stated above, it should not have been

difficult to quickly discern if approximately $2100 in items were missing from inside a corolla and

make that immediately known to Shehan. The debtor gave Shehan no notice until a few weeks

later.

         Finally, the debtor’s claimed damages—her testimony and her list of the cost to replace the

items—is insufficient as a matter of law.

         The measure of damages for the conversion of personal property is the fair market
         value of the property at the time and place of the taking. JAG Consulting v.
         Eubanks, 77 Ark. App. 232, 72 S.W.3d 549 (2002). Fair market value is defined as
         the price the personalty would bring between a willing seller and a willing buyer in
         the open market after negotiations. Id. Evidence based upon purchase, replacement,
         or rental prices is improper. Id.




Jewelry ($200). The debtor exempted all of the above property. These omissions may result in an
order to appear and show cause.


                                                 10
5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 11 of 13



Midfirst Bank v. Sumpter, 508 S.W.3d 69, 79 (Ark. Ct. App. 2016). The debtor made no effort to

provide a fair market valuation of the items, and the evidence she did provide was improper for

this purpose.

       The Complaint seeks attorney’s fees and costs. Notwithstanding the fact that the debtor

did not meet her burden of proof for conversion, attorney’s fees are not authorized in this instance.

Nat’l Hydro-Vac, 314 B.R. at 767–68 (providing that “[a]ttorney’s fees are not authorized by state

law to the prevailing party in an action for conversion.”). The debtor’s claim for damages and

attorney’s fees based on conversion is denied.

                                          2a. Contempt

       The debtor also contends that Shehan should be held in contempt for her willful violation

of a court order, i.e., her violation of the automatic stay imposed by 11 U.S.C. § 362. According

to the Eighth Circuit, “[c]ontempt is not a remedy for a violation of the automatic stay. Contempt

is a remedy for violating court orders, not statutes.” Bugg v. Gray (In re Gray), 519 B.R. 767, 771

(B.A.P. 8th Cir. 2014). Rather, section 362(k) applies to damage awards for violation of the

automatic stay. Sosne v. Reinert & Duree, P.C. (In re Just Brakes Corp. Sys., Inc.), 108 F. 3d 881,

885 (8th Cir. 1997) (“[Section] 362(a), buttressed by § 105(a), confers broad equitable power to

remedy adverse effects of automatic stay violations. . . . We conclude that Congress has conferred

no power to punish for a violation of §362(a), other than the punitive damage authority in

362[(k)].”). Accordingly, the debtor’s claim for contempt is denied.

                                2b. Willful Violation of the Stay

       Despite not having been pled, the proof argues for a claim under willful violation of the

stay. In Young, this court outlined the circumstances that give rise to a claim for willful violation

of the automatic stay under 11 U.S.C. § 362(k).




                                                  11
5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 12 of 13



               Once a debtor files his petition, most collection activities against him are
       automatically stayed. 11 U.S.C. § 362(a), (c)(2) (2013). The automatic stay applies
       to all property of the estate until it ceases to be property of the estate and to the
       debtor until the case is closed or dismissed. 11 U.S.C. § 362(c)(1), (2) (2013).
       Section 362(a) imposes an affirmative duty on a creditor to cease actions that may
       violate the stay and requires the creditor to act affirmatively to reverse actions that
       would violate the stay. See Walters v. Sherwood Mun. Ct. (In re Walters), 219 B.R.
       520, 526 (Bankr. W.D. Ark. 1998). A willful violation of the stay occurs when a
       creditor knew of the stay and a creditor's actions were intentional. Id. A creditor
       need not have a “specific intent to violate the automatic stay.” Id; See also Bateman
       v. Southern Development Corp. (In re Bateman), 435 B.R. 600, 607 (Bankr. E.D.
       Ark. 2010) (citation omitted). A willful violation of the stay can result in actual
       damages, including costs and attorney’s fees, as well as punitive damages “in
       appropriate circumstances.” 11 U.S.C. § 362(k)(1) (2013).

Young v. Young (In re Young), 497 B.R. 904, 918 (Bankr. W.D. Ark. 2013). Thus, “[t]o prevail

under § 362(k), the debtor must show: (1) the creditor violated the automatic stay; (2) the violation

was willful; and (3) the debtor was injured by the violation.” Marino v. Seeley (In re Marino), 437

B.R. 676, 678 (B.A.P. 8th Cir. 2010).

       Based on this record, the court cannot conclude that Shehan willfully violated the stay with

respect to any contents. To the extent Shehan may have violated the stay regarding the Corolla,

the debtor presented no proof of any commensurate damages.

                                         V.    Conclusion

       The debtor simply failed to meet her burden of proof that Shehan converted any personal

property or that Shehan willfully violated the automatic stay concerning any contents. As to the

contents, Shehan returned what she repossessed; the debtor introduced no proof as to any damages

for any alleged delay in doing so. Accordingly, the relief requested in the Complaint is denied.




                                                 12
5:18-ap-01079 Doc#: 16 Filed: 03/08/19 Entered: 03/08/19 11:01:13 Page 13 of 13



      IT IS SO ORDERED.

      Dated this 8th day of March, 2019.



                                           __________________________________________
                                           HONORABLE RICHARD D. TAYLOR
                                           UNITED STATES BANKRUPTCY JUDGE

cc:   Celesta K. Lawson, Debtor
      Linda Shehan, Defendant
      Jeremy Bueker, Attorney for Debtor
      Jack W. Gooding, Chapter 13 Standing Trustee




                                             13
